This is an appeal from a judgment of the Supreme Court affirming a judgment of the First District Court of the City of Newark. The suit was for unpaid salary alleged to be due plaintiff under an oral contract of employment. Defendant denied the employment and counter-claimed for moneys alleged to have been advanced to plaintiff in connection with the operation of a beauty parlor out of which the controversy grew. The testimony clearly presented a question of fact and in this situation the denial of the motion for nonsuit was proper. On appeal from the District Court neither the Supreme Court nor this court will weigh the evidence. If there is legal evidence to support the judgment, it will stand. R.S. 2:32-202. Bowen v. Godfrey,9 N.J. Mis. R. 410; affirmed, 109 N.J.L. 261. The record discloses such evidence in this case.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, HEHER, PERSKIE, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None. *Page 426